DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application having Application No. 16/654,725 filed on 10/16/2019 is presented for examination by the examiner. Claims 1-15 are currently pending in the present application.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority as a CIP of Non Provisional Application 16/408,766 filed on 5/10/2019 now Patent 10,503,792 B1.

Drawings
The applicant's drawings filed on 10/16/2019 are acceptable for examination purpose.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1-5 of the U.S. Patent Application number 10,503,792 B1 contain every element of claims 1-5 of the present application respectively and as such anticipate(s) claims 1-5 of the present application.
Initially, it should be noted that the present application and the patent application 10,503,792 B1 have the same inventive entity. The inventor and/or assignee for the patent application and the present application are Ophir Frieder, Ida Mele, Raffaele Perego, and Nicola Tonellotto as the inventors; and Georgetown University as the assignee.

	“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896,225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).” ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Allowable Subject Matter
Claims 6-15 are allowed.
Claims 1-5 would be allowable if a terminal disclaimer is filed to overcome the double patenting rejection as set forth in this Office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After conducting different searches in EAST, Google Scholar, IEEE and ACM Digital Library, it appears that none of prior arts discloses, teaches or fairly suggests the limitations of (in combination withal other features in the claim):
	“requesting data responsive to each query from a data cache comprising a plurality of partitions, wherein there are at least a static cache partition configured to retrieve data based on a query, a dynamic cache partition, and a temporal cache partition, wherein the temporal cache partition is configured to store data based on a topic associated with the data and is configured to retrieve data based on a topic, wherein the temporal cache partition is further partitioned into a plurality of topic portions, each portion configured to store data relating to an associated topic, wherein the associated topic is selected from among determined topics of queries received by the computer system, and wherein the data cache is configured to retrieve data responsive to at least some queries from the computer system”, as recited in the independent claims 1, 6 and 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	See attached form PTOL-892.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached on 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        3/1/2021